Title: To Thomas Jefferson from La Motte, 21 November 1790
From: La Motte (Lamotte, Delamotte), M. de
To: Jefferson, Thomas



Sir
havre 21st. of Novber. 1790.

I have received the letter you was pleased to honour me with under date 26th. August, Containing your orders and instructions relative to my discharging the office of Vice-Consul in this and neighbouring places. You may depend on my Strict Complying to them and that I will make it my Study, not only to reach your views, but not to overpass them.
As it will take Some time before my Commission be put in force, it will be impossible for me to send you any table of the ships arrived in my district, Except from first of January to the last day of June next, and this first table, if my Commission qualifies me to Act before the end of this year, will include the Ships that will have fallen in the remainder of this year.
After having Consulted Mr. Short about the matter, I have embarked on board the brig hawke, Capt. Robert hathaway, bearer of this, a Seaman named Benjamin huls, born in blooming-grove, State of New-york, aged twenty three years, Son to Nathaniel huls and Peggy Sutherlay. This man was brought here by the brig Rambler, Capne. Richard Gillcrist who lives in New-york arrived here in the month of february last with a Cargo of 732. Bbls. of flour Shipp’d at New-york in the month of January by Mr. Conningham Nesbitt & Co. to the Consignment of Mr. Cellery & Boismarsas Agents for french government in this place. This Cape. Gillcrist had on board his owner or Supercargo John Keaquiet.
Benjamin huls having had during his passage the misfortune of being frozen, he was put on the first of March in the hospital at the rate of 1.₶ 10s. a day, where he has had his toes Cut off, and Cape. Gillcrist at his departure, the latter end of march was obliged to leave him, So that Mr. Cellery & Boismarsas have been till now at the expence of his board and maintenance at the hospital, which expences I will reimbourse them of and give you an account of the whole by next opportunity, together with Six Louis I have paid Cape. hathaway for passage, which Sum I would have thought myself intitled to reduce to five louis, had I been qualified to Act as Vice-Consul.
I am told that Benjn. huls is rather weak in his intellects and as he told me that he has lost his papers I have given directions to the Captain to deliver him to the head officers of the place he will arrive at, Baltimore or Philadelphia. I remain respectfully Sir Your most obedient, humble Servant,

Delamotte

